DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/22 has been entered.

Claim Objections
Claims 5-6 objected to because of the following informalities: 
In claim 5, applicant recites “the reason for the the equipment failing,” where the second recitation of “the” is a typo.
Claim 6 is objected to by virtue of its dependency. Appropriate correction is required.

 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
Per Step 1, claims 1 and 15 are directed to a method. Thus, claims 1 and 15 are directed to statutory categories of invention. However, claims 1 and 15 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application or are significantly more.

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04. 
The abstract idea of claim 1 is: 
providing a first maintenance interval estimate associated with the equipment, wherein the first maintenance interval estimate is expressed according to a usage metric associated with the equipment;
receiving an indication of a replacement of the equipment;
determining based on data received, an elapsed usage of the equipment in a time period spanning from a reference time point associated with the first maintenance interval estimate to a later replacement time point associated with the replacement of the equipment;
determining a second maintenance interval estimate based on the elapsed usage of the equipment, wherein the second maintenance interval estimate is expressed according to the usage metric associated with the equipment; 
iteratively adjusting the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the replaced equipment to determine an adjusted maintenance interval estimate, and 
determining, based on the adjustment parameter, a degree to which the adjusted maintenance interval estimate is adjusted towards an elapsed usage time period.

The abstract idea of claim 15 is:
determining that a first elapsed usage of the equipment exceeds a first maintenance interval estimate associated with the equipment, wherein the first maintenance interval estimate is expressed according to a usage metric associated with the equipment;
transmitting a first notification, indicating the first elapsed usage exceeding the first maintenance interval estimate, to a user associated with the equipment, wherein the first elapsed usage spans a first time period beginning at a first time point associated with the first maintenance interval estimate and ending at a second time point associated with the determining that the first elapsed usage of the equipment exceeds the first maintenance interval estimate;
determining a failure to replace the equipment;
transmitting a second notification, associated with the failure to replace the equipment, to the user associated with the equipment;
determining a second maintenance interval estimate based on a second elapsed usage of the equipment; and
iteratively adjusting the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the equipment to determine an adjusted maintenance interval estimate.

	The limitations above constitute a process that is comparable to following rules or instructions relating to determining a degree to which a maintenance interval estimate is adjusted or determining an adjusted maintenance schedule. This is supported by applicant’s specification, as seen in para. [0002] to [0004]. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations of social activities, teaching, following rules or instructions, then it falls within the Certain Methods of Organizing Human Activity – Managing Personal Behavior or Relationships or Interactions Between People grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the steps above could be performed mentally and/or with pen and paper. In this case, an individual, acting as an administrator, could accomplish the italicized limitations above relating to determining a degree to which a maintenance interval estimate is adjusted or determining an adjusted maintenance schedule. For example, an administrator might revise a planned maintenance schedule based on an ‘adjustment parameter,’ e.g. the particular time of day when maintenance staff are available. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04.
	The abstract idea is not integrated into a practical application. The additional elements relating to the “computing system” and “sensors associated with the equipment” are recited at a high level of generality, where these generic computing elements are simply being used to apply the abstract idea. This does not integrate the abstract idea into practical application, as per MPEP 2106.05(f). Applicant’s own specification describes a generic computer in para. [0094]. 
	Further, the specific references to the “equipment” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), where the elements in combination are simply a generic computer that receive data from generic sensors. 
Therefore, per Step 2A Prong Two, it is concluded that the additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that amount to significantly more. Examiner proceeds by carrying over the conclusions from Step 2A Prong 2. As noted above, the additional element(s) relating to the “computing system” and “sensors associated with the equipment” are recited at a high level of generality, where these generic computing elements are simply being used to apply the abstract idea. 
The specific references to the “equipment” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), where the elements in combination are simply a generic computer that receive data from generic sensors. 
Therefore, per Step 2B, it is concluded that the additional claim elements, alone and in combination, do not amount to significantly more. The claims are not patent eligible.
	The analysis takes into consideration all dependent claims as well: 
Claim 2-14 and 16-20 merely narrow the abstract idea with additional steps and would fall into the same grouping as set forth above. These dependent claims recite no further additional elements. This does not integrate the abstract idea into practical application and is not significantly more. 
Accordingly, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato (US 20170185970) in view of Zhou et al. (US 20170220594) and Bullock et al. (US 20170091718).

Claim 1
Regarding claim 1, Nakazato discloses: a method of determining a maintenance interval estimate for equipment {method for adjusting, i.e. determining, maintenance intervals described in para. [0002], [0013], [0019]}, the method comprising:
providing, by a computer system, a first maintenance interval estimate associated with the equipment {supervisory computer 20, i.e. a computer system, generates or provides a maintenance schedule for specifying as to when the replacement operation for the component of each machine of cell 16 should be carried out, where the initial measurement period corresponds to a cycle t1, i.e. a first maintenance interval estimate associated with the equipment; para. [0034], [0037]};
receiving, by the computer system, an indication of a replacement of the equipment {indication of replacement of equipment occurs when alarm, which represents that the deterioration is detected, transmitted from cell controller 18 to supervisory computer 20, i.e. computer system receives an indication of a replacement of the equipment; para. [0031], [0037]};
determining, by the computer system, based on data received, an elapsed usage of the equipment in a time period spanning from a reference time point associated with the first maintenance interval estimate to a later replacement time point associated with the replacement of the equipment {change in voltage over time defines an elapsed usage in time period that spans from T1, i.e., a reference time point associated with t1, the first maintenance interval estimate, to T2, i.e. a later replacement time point associated with the replacement of the equipment; Fig. 3; para. [0037]; determining, by the computer system, based on data received indicated by calculations on corresponding measurement data; para. [0036]}; and
determining, by the computer system, a second maintenance interval estimate based on the elapsed usage of the equipment {determined second maintenance interval estimate seen in lowering of measurement period from 24 hours to 12 hours, from 12 hours to 8 hours, etc., this determination based on the voltage change, i.e. the elapsed usage of the equipment; para. [0039]}. 
Nakazato doesn’t explicitly disclose: iteratively adjusting, by the computer system, the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the replaced equipment to determine an adjusted maintenance interval estimate, and determining, based on the adjustment parameter, a degree to which the adjusted maintenance interval estimate is adjusted towards an elapsed usage time period. Additionally, while Nakazato discloses the first maintenance interval estimate and second maintenance interval estimate, it doesn’t explicitly disclose: the maintenance interval estimates being expressed according to a usage metric associated with the equipment. Lastly, while Nakazato discloses data being received, it doesn’t explicitly disclose: the data being received from sensors associated with the equipment.
However, Zhou, in a similar field of endeavor directed to machine maintenance optimization with dynamic maintenance intervals, teaches: iteratively adjusting, by the computer system, the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the replaced equipment to determine an adjusted maintenance interval estimate {scheduling iterations for determining an optimized maintenance schedule, i.e. determine an adjusted maintenance interval estimate, for the plurality of demands and the plurality of components or equipment may be executed, in which each initial maintenance interval is dynamically adjustable at each iteration in conjunction with optimizing an optimization variable 208 or adjustment parameter associated with preventative maintenance, i.e. iteratively adjusting maintenance interval estimate based on an adjustment parameter associated with preventative maintenance associated with the equipment to determine an adjusted maintenance interval estimate; para. [0053]; examiner notes that the particular labeling of the maintenance interval estimate and equipment – i.e. second maintenance interval estimate and replaced equipment – is nonfunctional descriptive material, since it simply conveys meaning to the human reader without establishing a functional relationship; see MPEP 2111.05; examiner further notes that these elements are disclosed in Nakazato, as seen above}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakazato to include the features of Zhou. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, one of ordinary skill in the art would have been motivated to provide optimized machine maintenance scheduling with dynamic intervals, in a manner that is repeatable, reliable, and capable of being performed by a user without requiring extensive technical ability on the part of the user, thereby reducing costs, downtime, and machine failures {para. [0006] of Zhou}. One of ordinary skill in the art would have been motivated to reduce costs, downtime, and machine failures, and therefore modify Nakazato with Zhou. 
The combination of Nakazato and Zhou doesn’t explicitly disclose: determining, based on the adjustment parameter, a degree to which the adjusted maintenance interval estimate is adjusted towards an elapsed usage time period; the maintenance interval estimates being expressed according to a usage metric associated with the equipment; the data being received from sensors associated with the equipment.
However, Bullock, in a similar field of endeavor directed to determining maintenance intervals for equipment, teaches: determining, based on the adjustment parameter, a degree to which the adjusted maintenance interval estimate is adjusted towards an elapsed usage time period {determined acceptable time period for shifting, e.g. plus-or-minus 63 working hours, represents a degree to which the adjusted maintenance interval estimate is adjusted towards elapsed usage time period, based on adjustment parameter of 25%; Fig. 5; para. [0035], [0036]; elapsed usage time period indicated by completed maintenance service 55, which occurs within a specified number of working hours or days; para. [0035]}; the maintenance interval estimates being expressed according to a usage metric associated with the equipment {usage metric, in form of work hours associated with machine or equipment, used for maintenance scheduling determinations; para. [0048], [0049]}; the data being received from sensors associated with the equipment {telematics system 26 uses the sensors 28 to collect working hours from the machine or equipment, this data being transmitted to any of the computing device 22, the service center 18, and the manufacturer site 16; para. [0030]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakazato and Zhou to include the features of Bullock. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, one of ordinary skill in the art would have been motivated to alter a preventative maintenance schedule, in order to account for early or late performance of a planned maintenance service, thereby providing for additional flexibility in maintenance scheduling according to a customer’s needs {para. [0005], [0047] of Bullock}. One of ordinary skill in the art would have been motivated to provide for enhanced maintenance scheduling flexibility, and therefore modify Nakazato and Zhou with Bullock. 

Claim 12
Regarding claim 12, the combination of Nakazato, Zhou, and Bullock teaches the features of claim 1. Bullock further teaches: the usage metric comprises at least one of: a time of operation; a number of actuation cycles; a number of operational cycles; a number of objects; or a quantity of material {usage metric, in form of work hours associated with machine or equipment, used for maintenance scheduling determinations, i.e. usage metric comprises time of operation; para. [0048], [0049]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakazato, Zhou, and Bullock to include the additional features of Bullock. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, one of ordinary skill in the art would have been motivated to utilize usage metrics, in order to account for early or late performance of a planned maintenance service, thereby providing for additional flexibility in maintenance scheduling according to a customer’s needs {para. [0005], [0047] of Bullock}. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakazato, Zhou, and Bullock, further in view of Fulton et al. (US 20170301211).

Claim 8
Regarding claim 8, the combination of Nakazato, Zhou, and Bullock discloses the features of claim 1. Nakazato further discloses: the first maintenance interval estimate {initial measurement period corresponds to a cycle t1, i.e. a first maintenance interval estimate; para. [0034], [0037]}.
The combination of Nakazato, Zhou, and Bullock doesn’t explicitly disclose: responsive to determining that the elapsed usage is greater than the maintenance interval estimate, transmitting a notification to a user associated with the equipment.
However, Fulton, in a similar field of endeavor directed to monitoring maintenance intervals, teaches: responsive to determining that the elapsed usage is greater than the maintenance interval estimate, transmitting a notification to a user associated with the equipment {upon determining that a cumulative time duration of operation, i.e. elapsed usage, exceeds or is greater than a predetermined preventative maintenance interval, computing device 400 sends or transmits a notification to a user, prompting the user to perform the required maintenance; para. [0034]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakazato, Zhou, and Bullock to include the features of Fulton. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, one of ordinary skill in the art would have been motivated to communicate the duration of operation and maintenance information, in order to assist with equipment tracking and troubleshooting {para. [0002] of Fulton}. One of ordinary skill in the art would have been motivated to improve monitoring of equipment, and therefore modify the combination of Nakazato, Zhou, and Bullock with Fulton. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakazato, Zhou, and Bullock, further in view of Wilson (US 20110298629).

Claim 9
Regarding claim 9, the combination of Nakazato, Zhou, and Bullock discloses the features of claim 1. Nakazato further discloses: the second maintenance interval estimate {second maintenance interval estimate seen in lowering of measurement period from 24 hours to 12 hours, from 12 hours to 8 hours, etc.; para. [0039]} 
The combination of Nakazato, Zhou, and Bullock doesn’t explicitly disclose: determining that the value is outside a pre-defined range of usage values defined by a lower usage value and an upper usage value; and responsive to the determining that the value is greater than the upper usage value, transmitting a notification to a user associated with the equipment.
However, Wilson, in a similar field of endeavor directed to monitoring and scheduling maintenance, teaches: determining that the value is outside a pre-defined range of usage values defined by a lower usage value and an upper usage value {system determines if the alarm value is outside a predetermined or pre-defined range of acceptable alarm values for the mechanical equipment 14, the range defined by upper and lower usage values; para. [0020], [0024]}; and responsive to the determining that the value is greater than the upper usage value, transmitting a notification to a user associated with the equipment {determined if alarm that exceeds some maximum, i.e. greater than the upper usage value, where this determination results in a work order generation, i.e. transmitted notification to a user associated with the equipment; para. [0020]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakazato, Zhou, and Bullock to include the features of Wilson. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, one of ordinary skill in the art would have been motivated to monitor equipment for abnormal performance, in order to facilitate identification of equipment that’s deviating from an acceptable range of values, thereby ensuring operational consistency {para. [0002] of Wilson}. One of ordinary skill in the art would have been motivated to achieve operational consistency, and therefore modify the combination of Nakazato, Zhou, and Bullock with Wilson. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakazato, Zhou, and Bullock, further in view of Phan et al. (US 20160148137).

Claim 10
Regarding claim 10, the combination of Nakazato, Zhou, and Bullock discloses the features of claim 1. Nakazato further discloses: the second maintenance interval estimate {second maintenance interval estimate seen in lowering of measurement period from 24 hours to 12 hours, from 12 hours to 8 hours, etc.; para. [0039]}. 
Bullock further teaches: the third maintenance interval estimate is expressed according to the usage metric associated with the equipment {usage metric, in form of work hours associated with machine or equipment, used for maintenance scheduling determinations and expressed according to the usage metric associated with the equipment; para. [0048], [0049]; examiner notes that the particular labeling of the maintenance interval estimate – i.e. third maintenance interval estimate – is nonfunctional descriptive material, since it simply conveys meaning to the human reader without establishing a functional relationship; see MPEP 2111.05}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakazato, Zhou, and Bullock to include the additional features of Bullock. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, one of ordinary skill in the art would have been motivated to monitor operation time, in order to account for early or late performance of a planned maintenance service, thereby providing for additional flexibility in maintenance scheduling according to a customer’s needs {para. [0005], [0047] of Bullock}. 
The combination of Nakazato, Zhou, and Bullock doesn’t explicitly disclose: responsive to determining the maintenance interval estimate, receiving a second indication of a second replacement of the equipment; determining a second elapsed usage of the equipment during a time period spanning from a second reference time point associated with the maintenance interval estimate to a later second replacement time point associated with the second replacement of the equipment; and determining a third maintenance interval estimate based on the maintenance interval estimate and the second elapsed usage of the equipment.
However, Phan, in a similar field of endeavor directed to optimized asset maintenance, teaches: responsive to determining the maintenance interval estimate, receiving a second indication of a second replacement of the equipment {multiple maintenance interval estimates determined, as seen in Fig. 3, where the optimal number K of Preventive Maintenance (PM) at a given time, i.e. an indication of a possible replacement of equipment, are received; see Abstract, para. [0046]; examiner notes that the particular labeling of the indication and replacement – i.e. second indication and second replacement – is nonfunctional descriptive material, since it simply conveys meaning to the human reader without establishing a functional relationship; see MPEP 2111.05}; determining a second elapsed usage of the equipment during a time period spanning from a second reference time point associated with the maintenance interval estimate to a later second replacement time point associated with the second replacement of the equipment {projected electrical ages may be given as a set of electrical ages, each of which is for a period of time duration of the entire planning horizon, i.e. a determined elapsed usage that corresponds to an age, the age being a time period spanning from a reference time point associated with the maintenance interval estimate to a later replacement time point associated with the replacement of the equipment; para. [0035], [0036]; examiner notes that the particular labeling of the elapsed usage, reference time point, replacement time point, and replacement – i.e. second elapsed usage, second reference time point, second replacement time point, and second replacement – is nonfunctional descriptive material, since it simply conveys meaning to the human reader without establishing a functional relationship; see MPEP 2111.05}; and determining a third maintenance interval estimate based on the maintenance interval estimate and the second elapsed usage of the equipment {as seen in Figs. 3 and 4, where multiple maintenance interval estimates labeled as PM provided for, where these interval estimates are based on prior interval estimates and the age or elapsed usage; para. [0046], [0047]; examiner notes that the particular labeling of the maintenance interval estimate and elapsed usage – i.e. third maintenance interval estimate and second elapsed usage – is nonfunctional descriptive material, since it simply conveys meaning to the human reader without establishing a functional relationship; see MPEP 2111.05}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakazato, Zhou, and Bullock to include the features of Phan. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, where it’s understood the system has finite resources, one of ordinary skill in the art would have been motivated to optimize the preventive maintenance and replacement of parts, thereby reducing operational costs {para. [0003], [0004], and [0005] of Phan}. One of ordinary skill in the art would have been motivated to reduce costs, and therefore modify the combination of Nakazato, Zhou, and Bullock with Phan.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakazato, Zhou, and Bullock, further in view of Aoyama et al. (US 20080091486).

Claim 11
Regarding claim 11, the combination of Nakazato, Zhou, and Bullock discloses the features of claim 1. Nakazato further discloses: the first maintenance interval estimate and the second maintenance interval estimate {first maintenance interval estimate denoted by cycle t1; Fig. 3; para. [0034]; second maintenance interval estimate seen in lowering of measurement period from 24 hours to 12 hours, from 12 hours to 8 hours, etc.; para. [0039]} 
The combination of Nakazato, Zhou, and Bullock doesn’t explicitly disclose: the determining the second value is responsive to determining that a non-negative difference between the second value and the first value is greater than a drift value, and wherein the drift value is based on a pre-defined percentage of the first value.
However, Aoyama, in a similar field of endeavor directed to analyzing activities pertaining to a project, which is relevant given the scheduling of maintenance activities, teaches: the determining the second value is responsive to determining that a non-negative difference between the second value and the first value is greater than a drift value, and wherein the drift value is based on a pre-defined percentage of the first value {ten-percent tolerance means that the two work periods will be regarded as identical if their difference in start time or end time, ostensibly a non-negative difference, is not greater than ten percent of the work time length of the first worker period, i.e. system determines if difference between work periods is greater than a tolerance or drift value, the drift value based on a pre-defined percentage of a first work period; para. [0102]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakazato, Zhou, and Bullock to include the features of Aoyama. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, one of ordinary skill in the art would have been motivated to monitor and optimize work plans, thereby improving business processes {para. [0009] of Aoyama}. One of ordinary skill in the art would have been motivated to improve business processes, and therefore modify the combination of Nakazato, Zhou, and Bullock with Aoyama. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakazato, Zhou, and Bullock, further in view of Gorinevsky (US 20180335772).

Claim 13
Regarding claim 13, the combination of Nakazato, Zhou, and Bullock teaches the features of claim 1, but doesn’t explicitly disclose: the usage metric comprises an aggregate usage metric based on at least two of: a time of operation; a number of actuation cycles; a number of operational cycles; a number of objects; and a quantity of material.
However, Gorinevsky, in a similar field of endeavor directed to analyzing maintenance and repair data for reliability purposes, teaches: the usage metric comprises an aggregate usage metric based on at least two of: a time of operation; a number of actuation cycles; a number of operational cycles; a number of objects; and a quantity of material {preprocessing function prepares the reliability data comprising the reliability event and usage data in the aggregated form, i.e. an aggregate usage metric, suitable for subsequent analytical processing, where the data comprises time of operation cycles, i.e. time of operation, and number of operation cycles, i.e. number of operational cycles; para. [0045], [0093]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakazato, Zhou, and Bullock to include the features of Gorinevsky. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, one of ordinary skill in the art would have been motivated to use multiple usage metrics to improve overall reliability monitoring of assets, thereby facilitating the identification of assets in need of maintenance and mitigating losses associated with continuing operation of bad assets {para. [0008] of Gorinevsky}. One of ordinary skill in the art would have been motivated to identify assets in need of maintenance and mitigate losses associated with bad assets, and therefore modify the combination of Nakazato, Zhou, and Bullock with Gorinevsky. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Groschen et al. (US 20140156035) in view of Davis (US 10565566), Nakazato, and Zhou.

Claim 15
Regarding claim 15, Groschen discloses: a method relating to maintenance of equipment {method for automatic and dynamic maintenance scheduling system; para. [0001]}, the method comprising:
determining, by a computing system, that a first elapsed usage of the equipment exceeds a first maintenance interval estimate associated with the equipment {offsite computer, i.e. computing system, compares the machine usage data, i.e. first elapsed usage, to a set threshold, i.e. first maintenance interval estimate, where it’s determined when the machine usage data or first elapsed usage exceeds a set usage threshold or first maintenance interval estimate associated with the equipment; para. [0032], [0033]}, wherein the first maintenance interval estimate is expressed according to a usage metric associated with the equipment {threshold defined as machine usage hours, i.e. a usage metric associated with the equipment; para. [0033]};
indicating the first elapsed usage exceeding the first maintenance interval estimate {indicating evidenced by determination regarding when the machine usage data or first elapsed usage exceeds a set usage threshold or first maintenance interval estimate; para. [0032], [0033]}; 
wherein the first elapsed usage spans a first time period beginning at a first time point associated with the first maintenance interval estimate and ending at a second time point associated with the determining that the first elapsed usage of the equipment exceeds the first maintenance interval estimate {as understood by machine usage date, which includes data from a first time point, i.e. a start time, to a second time point, i.e. the point at which the machine usage exceeds the threshold, i.e. the first elapsed usage spans a first time period beginning at a first time point associated with the first maintenance interval estimate and ending at a second time point associated with the determining that the first elapsed usage of the equipment exceeds the first maintenance interval estimate; para. [0032], [0033]}.
Groschen doesn’t explicitly disclose: effectuating notifications; transmitting a first notification to a user associated with the equipment; determining a failure to replace the equipment; transmitting a second notification, associated with the failure to replace the equipment, to the user associated with the equipment; determining, by the computing system, a second maintenance interval estimate based on a second elapsed usage of the equipment; and iteratively adjusting, by the computer system, the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the equipment to determine an adjusted maintenance interval estimate.
However, Davis, in a similar field of endeavor directed to ordering replacements or repairs, teaches: effectuating notifications {user can receive notifications and/or warnings about the condition of one or more consumable components; col. 3, lines 65 to 68}; transmitting a first notification to a user associated with the equipment {communication unit 78 may be used to transmit the report data 88, including the repair or replace flag, to the user computer 24 for notifying the user of the need to repair or replace the consumable component 34, i.e. a first notification; col. 8, lines 30 to 35}; determining a failure to replace the equipment {determined failure to replace flag in the report data 146; col. 12, lines 40 to 45}; transmitting a second notification, associated with the failure to replace the equipment, to the user associated with the equipment {tracking module 144 may cause the processing unit 100 to transmit the failure to replace flag to the insurance provider 26 through the network 38 to insurance provide 26 and/or user via user computer 24, i.e. a second notification; col. 12, lines 50 to 86; col. 19, lines 15 to 20}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Groschen to include the features of Davis. Given that Groschen is directed to dynamic maintenance scheduling {para. [0001]}, one of ordinary skill in the art would have been motivated to determine successful and unsuccessful part replacements, thereby facilitating the order of replacement components and/or repair services, in addition to reducing risk {col.  1, lines 5 to 15 and col. 1, lines 45 to 50}. One of ordinary skill in the art would have been motivated to reduce risk, and therefore modify Groschen with Davis. 
	The combination of Groschen and Davis doesn’t explicitly disclose: determining, by the computing system, a second maintenance interval estimate based on a second elapsed usage of the equipment; and iteratively adjusting, by the computer system, the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the equipment to determine an adjusted maintenance interval estimate.
However, Nakazato, in a similar field of endeavor directed to generating preventive maintenance schedules, teaches: determining, by the computing system, a second maintenance interval estimate based on a second elapsed usage of the equipment {determined second maintenance interval estimate seen in lowering of measurement period from 24 hours to 12 hours, from 12 hours to 8 hours, etc., this determination based on the voltage change, i.e. the elapsed usage of the equipment; para. [0039]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Groschen and Davis to include the features of Nakazato. Given that Groschen is directed to dynamic maintenance scheduling {para. [0001]}, one of ordinary skill in the art would have been motivated to provide for a preventative maintenance management program that adjusts to a component’s usage, thereby reducing unnecessary maintenance and waste {para. [0009] of Nakazato}. One of ordinary skill in the art would have been motivated to provide for a more accurate estimate of future maintenance operations, and therefore modify Groschen and Davis with Nakazato.
	The combination of Groschen, Davis, and Nakazato doesn’t explicitly disclose: iteratively adjusting, by the computer system, the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the equipment to determine an adjusted maintenance interval estimate.
However, Zhou teaches a similar system for machine maintenance optimization with dynamic maintenance intervals. Zhou discloses: iteratively adjusting, by the computer system, the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the equipment to determine an adjusted maintenance interval estimate {scheduling iterations for determining an optimized maintenance schedule, i.e. determine an adjusted maintenance interval estimate, for the plurality of demands and the plurality of components or equipment may be executed, in which each initial maintenance interval is dynamically adjustable at each iteration in conjunction with optimizing an optimization variable 208 or adjustment parameter associated with preventative maintenance, i.e. iteratively adjusting maintenance interval estimate based on an adjustment parameter associated with preventative maintenance associated with the replaced equipment to determine an adjusted maintenance interval estimate; para. [0053]; examiner notes that the particular labeling of the maintenance interval estimate – i.e. second maintenance interval estimate – is nonfunctional descriptive material, since it simply conveys meaning to the human reader without establishing a functional relationship; see MPEP 2111.05; examiner further notes that these elements are disclosed in Nakazato, as seen above}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Groschen, Davis, and Nakazato to include the features of Zhou. Given that Groschen is directed to dynamic maintenance scheduling {para. [0001]}, one of ordinary skill in the art would have been motivated to provide optimized machine maintenance scheduling with dynamic intervals, in a manner that is repeatable, reliable, and capable of being performed by a user without requiring extensive technical ability on the part of the user, thereby reducing costs, downtime, and machine failures {para. [0006] of Zhou}. One of ordinary skill in the art would have been motivated to reduce costs, downtime, and machine failures, and therefore modify Groschen, Davis, and Nakazato with Zhou. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Groschen, Davis, Nakazato, and Zhou, further in view of Bullock.

Claim 16
Regarding claim 16, the combination of Groschen, Davis, Nakazato, and Zhou discloses the features of claim 15. Davis further teaches: receiving an indication of a replacement of the equipment {tracking module 144 may cause the processing unit 100 to check whether the repair or replace flag has been removed, i.e. an indication of replacement; col. 12, lines 30 to 35}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Groschen, Davis, Nakazato, and Zhou to include the additional features of Davis. Given that Groschen is directed to dynamic maintenance scheduling {para. [0001]}, one of ordinary skill in the art would have been motivated to indicate part replacements, thereby facilitating the order of replacement components and/or repair services, in addition to reducing risk {col.  1, lines 5 to 15 and col. 1, lines 45 to 50}. 
Nakazato further teaches: the second elapsed usage of the equipment in a second time period spanning from the first time point associated with the first maintenance interval estimate to a later third time point associated with the replacement of the equipment {second maintenance interval estimate seen in lowering of measurement period from 24 hours to 12 hours, from 12 hours to 8 hours, etc., this determination based on the voltage change, i.e. the elapsed usage of the equipment; para. [0039]; note that this interval spans from T1, i.e. a point associated with the first maintenance interval estimate, to T2, i.e. a later point associated with the replacement of the equipment; para. [0037]; examiner notes that the particular labeling of the elapsed usage, time period, and time point – i.e. second elapsed usage, second time period, first time point, third time point – is nonfunctional descriptive material, since it simply conveys meaning to the human reader without establishing a functional relationship; see MPEP 2111.05}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Groschen, Davis, Nakazato, and Zhou to include the additional features of Nakazato. Given that Groschen is directed to dynamic maintenance scheduling {para. [0001]}, one of ordinary skill in the art would have been motivated to provide for a preventative maintenance management program that measures a component’s usage, thereby reducing unnecessary maintenance and waste {para. [0009] of Nakazato}. 
The combination of Groschen, Davis, Nakazato, and Zhou doesn’t explicitly disclose: determining, based on the adjustment parameter, a degree to which the adjusted maintenance interval estimate is adjusted towards a second elapsed usage time period. Additionally, while Nakazato discloses the second maintenance interval, none of the references teaches: the maintenance interval estimate is expressed according to the usage metric associated with the equipment;
However, Bullock teaches a similar system for determining maintenance intervals for equipment. Bullock teaches: determining, based on the adjustment parameter, a degree to which the adjusted maintenance interval estimate is adjusted towards a second elapsed usage time period {determined acceptable time period for shifting, e.g. plus-or-minus 63 working hours, represents a degree to which the adjusted maintenance interval estimate is adjusted towards elapsed usage time period, based on adjustment parameter of 25%; Fig. 5; para. [0035], [0036]; elapsed usage time period indicated by completed maintenance service 55, which occurs within a specified number of working hours or days; para. [0035]; examiner notes that the particular labeling of the elapsed usage – i.e. second elapsed usage – is nonfunctional descriptive material, since it simply conveys meaning to the human reader without establishing a functional relationship; see MPEP 2111.05}; the maintenance interval estimate is expressed according to a usage metric associated with the equipment {usage metric, in form of work hours associated with machine or equipment, used for maintenance scheduling determinations; para. [0048], [0049]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Groschen, Davis, Nakazato, and Zhou to include the features of Bullock. Given that Groschen is directed to dynamic maintenance scheduling {para. [0001]}, one of ordinary skill in the art would have been motivated to alter a preventative maintenance schedule, in order to account for early or late performance of a planned maintenance service, thereby providing for additional flexibility in maintenance scheduling according to a customer’s needs {para. [0005], [0047] of Bullock}. One of ordinary skill in the art would have been motivated to provide for enhanced maintenance scheduling flexibility, and therefore modify Groschen, Davis, Nakazato, and Zhou with Bullock. 

No Prior Art Rejection Applied to Claims 2-7, 14, and 17-20
Regarding claims 2-7, 14, and 17-20, examiner notes that no prior art rejection is presently applied. The claims are not indicated as Allowable Subject Matter, however, given the outstanding rejection under 35 U.S.C. 101. 

Claims 2-7 and 14
	Regarding claim 2, Nakazato discloses: receiving an indication of the replacement of the equipment {indication of replacement of equipment occurs when alarm, which represents that the deterioration is detected, transmitted from cell controller 18 to supervisory computer 20, i.e. computer system receives an indication of a replacement of the equipment; para. [0031], [0037]}, wherein the second maintenance interval estimate is further based on the indication of the replacement of the equipment {second maintenance interval estimate seen in lowering of measurement period from 24 hours to 12 hours, from 12 hours to 8 hours, etc., this determination related to or based on the indication of the replacement; para. [0039]}.
	While it could be argued that Uchida et al. (US 20150161573) discloses a reason associated with the replacement of the equipment {as seen in Fig. 4, the IDs of repaired or replaced components are stored in the repair/replacement components 290, and reasons such as "periodic inspection" or "response to abnormality" that are reasons for repair or replacement of components are stored in the inspection cause 295; para. [0041]}, the prior art cited above still does not teach or suggest: wherein the adjustment parameter varies based on whether the replacement of the equipment is associated with preventative maintenance before a failure of the equipment or due to the equipment failing.
	After extensive searching, examiner found the following additional references:
	Suzuki et al. (US 20150206104), which teaches: storing sensor data prior to a failure occurrence time, the stored sensor data being used for calculating maintenance periods {para. [0014]};
	Wingenter (US 20080172268), which teaches: preempting failures by replacing a life-limited component at or before its life limit is reached {para. [0066]};
	Ba (US 20140189440), which teaches: determining the predicted time of failure of a subsystem prior to said failure occurring {para. [0102]}.
	The cited references, while describing maintenance scheduling generally, do not teach or suggest: wherein the adjustment parameter varies based on whether the replacement of the equipment is associated with preventative maintenance before a failure of the equipment or due to the equipment failing.
	Accordingly, there is no prior art rejection applied to claim 2. Claims 3-7 and 14, by virtue of their dependency, also have no prior art rejection applied. 


Claims 17-20
	Regarding claim 17, the prior art cited above does not teach or suggest: wherein: the adjustment parameter varies based on whether the replacement of the equipment is associated with preventative maintenance before a failure of the equipment or due to the equipment failing.
	After extensive searching, examiner found the following additional references:
	Suzukui et al. (US 20150206104), which teaches: storing sensor data prior to a failure occurrence time, the stored sensor data being used for calculating maintenance periods {para. [0014]};
	Wingenter (US 20080172268), which teaches: preempting failures by replacing a life-limited component at or before its life limit is reached {para. [0066]};
	Ba (US 20140189440), which teaches: determining the predicted time of failure of a subsystem prior to said failure occurring {para. [0102]}.
	The cited references, while describing maintenance scheduling generally, do not teach or suggest: wherein: the adjustment parameter varies based on whether the replacement of the equipment is associated with preventative maintenance before a failure of the equipment or due to the equipment failing.
	Accordingly, there is no prior art rejection applied to claim 17. Dependent claims 18-20, by virtue of their dependency, also have no prior art rejection applied. 


Response to Arguments
Applicant’s arguments filed in the 9/22/22 after final have were previously considered by examiner in the Advisory Action mailed 10/07/22; however, for the purposes of compact prosecution, examiner offers additional remarks below. Examiner will respond to applicant’s remarks in the order presented by applicant, with applicant’s headings and page numberings used for consistency.

I. Rejection of Claims 1, 12 & 13 Under 35 U.S.C. § 103
	On pages 8-9, applicant argues:
Nakazato, Wetzer, and Zhou, taken individually or in combination, do not teach or suggest a method comprising, inter alia, "iteratively adjusting, by the computer system, the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the replaced equipment to determine an adjusted maintenance interval estimate," and "determining, based on the adjustment parameter, a degree to which the adjusted maintenance interval estimate is adjusted towards an elapsed usage time period," as recited in independent claim 1. 
In rejecting independent claim 1, on page 11 of the Office Action, the Office concedes that "Nakazato and Wetzer doesn't ... disclose ... iteratively adjusting, by the computer system, the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the replaced equipment to determine an adjusted maintenance interval estimate." (emphasis added). 
However, the Office relies on paragraph "[0053]" of Zhou as allegedly making up for the deficiencies of Nakazato and Wetzer. (See page 11 of the Office Action). But Zhou does not.
	The cited portion of Zhou merely discloses "iterations may include calculating updated particles within a solution space of allowable maintenance schedules, based on a position and velocity of each particle from a preceding iteration, each particle representing an allowable maintenance schedule for a corresponding component of the plurality of components of an associated demand (208A)." (paragraph [0053] of Zhou) (emphasis added). 
However, iterations that include calculating updated particles within a solution space based on a position and velocity of each particle from a preceding iteration such that each particle represents an allowable maintenance schedule for a component, as at best disclosed by Zhou, alone or in combination, does not teach or suggest "iteratively adjusting, by the computer system, the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the replaced equipment to determine an adjusted maintenance interval estimate," as recited in independent claim 1. 
Furthermore, such iterations that include calculating updated particles within a solution space based on a position and velocity of each particle from a preceding iteration, as at best disclosed by Zhou alone or in combination, certainly does not teach or suggest "determining, based on the adjustment parameter, a degree to which the adjusted maintenance interval estimate is adjusted towards an elapsed usage time period," as recited in independent claim 1. For at least these reasons, the combination of Nakazato, Wetzer and Zhou is deficient. 
Based on at least the foregoing reasons, the combination of Nakazato, Wetzer and Zhou does not teach or suggest all of the features of independent claim 1. Applicant therefore respectfully requests the Examiner to reconsider and withdraw the § 103 rejection of independent claim 1.

	Examiner first notes that applicant has cited para. [0054] in Zhou. This was not cited by the examiner. Para. [0053] of Zhou, which was cited by the examiner in the rejection of claim 1, reads: 
Scheduling iterations for determining an optimized maintenance schedule for the plurality of demands and the plurality of components may be executed, in which each initial maintenance interval is dynamically adjustable at each iteration in conjunction with optimizing an optimization variable (208). For example, the iteration controller 120 may determine each initial maintenance interval using a suggested maintenance interval provided by a manufacturer, or another suitable value. As described in detail herein in conjunction with FIG. 3, the optimization variable may be defined in terms of a production of each components and/or machine, relative to a maintenance cost incurred, where the production may be further defined, for example, taking into account production lost due to maintenance delays (e.g., when machine experiencing delayed maintenance operates below peak efficiency until maintenance occurs) and/or due to downtime of one component resulting from maintenance of another component of the same machine (referred to herein as interference).

Thus, based on this disclosure, it would appear that Zhou is still relevant to applicant’s claims as currently written. Examiner maintains that Zhou teaches: iteratively adjusting, by the computer system, the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the replaced equipment to determine an adjusted maintenance interval estimate. The claim analysis can be found above. 
Regarding the newly incorporated limitation, i.e. determining, based on the adjustment parameter, a degree to which the adjusted maintenance interval estimate is adjusted towards an elapsed usage time period, examiner looks to Bullock. The claim analysis can be found above.
Applicant essentially repeats this argument regarding claim 15 on page 11. Examiner notes that there were no specific arguments presented with respect to the dependent claims. Accordingly, for the reasons set forth above, examiner maintains the rejection under 35 U.S.C. § 103 of the claims above. 

V. Rejection of Claims 1-20 Under 35 U.S.C. § 101 
	Applicant argues on pages 12-17 the rejection under 35 U.S.C. § 101. These arguments are not persuasive, for the following reasons. 
	On pages 12-14, applicant states:
In Prong One, Examiners evaluate whether the claim recites a judicial exception (i.e., an abstract idea, a law of nature or a phenomenon). The Office alleges that independent claim 1 relates to an abstract idea that is "directed to preventive maintenance of equipment" and "covers performance of limitations in the mind." (See page 4 of the Office Action). Applicant respectively disagrees. Rather, independent claim 1 recites, inter alia, "iteratively adjusting, by the computer system, the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the replaced equipment to determine an adjusted maintenance interval estimate." 
As disclosed in at least paragraph [0020] of Applicant's specification, the exemplary embodiments provide "adaptive preventive maintenance techniques ...by ... iteratively refin[ing] a maintenance interval estimate." (emphasis added). In addition, as described in at least paragraph [0025] of the Applicant's specification, "the adaptive preventive maintenance process ... may be performed iteratively to determine increasingly accurate time or other cumulative usage metric at which the equipment should be replaced or maintenance otherwise performed." (emphasis added). 
Applicant points out that a computing system utilizing an iterative approach to provide improved accuracy and improved efficiency for increasing accurate timing or other cumulative usage metrics at which the equipment should be replaced or maintenance otherwise performed is not merely a "preventive maintenance of equipment ... cover[ing] performance of ... limitations in the mind," as alleged by the Office on page 4 of the Office Action. (emphasis added). Accordingly, the claims do not recite the alleged judicial exception. 
On page 4 of the Office Action, the Office alleges that the abstract idea covers "Mental Processes - Concepts Performed in the Human Mind" and in the Response to Arguments section on page 36 of the Office Action, the Office alleges "accomplishing ... mental process." Applicant disagrees. 
As at least described in paragraph [0030] of the specification, "one of the advancements observed in the present disclosure is that the maintenance interval estimate 204 ... inherently adapts to these or other changes affecting the equipment. This adaptability is realized, at least in part, by the iterative nature of the process." (emphasis added). The maintenance interval estimate 204 being inherently adapted based on the iterative nature of the process being determined by a computing device in incapable of being performed solely in the human mind or solely based on a mental process.
Further, as pointed out above, a computing device utilizing an iterative approach to provide improved accuracy and improved efficiency for increasing accurate timing or other cumulative usage metrics at which the equipment should be replaced, or maintenance otherwise performed is incapable of being performed solely in the human mind. For at least these additional reasons, the claims do not recite the alleged judicial exception.

	However, this is not persuasive. That the process is performed iteratively does not preclude the claimed invention from reciting or being directed to an abstract idea. An individually, either mentally or with pen and paper, could ‘iteratively [adjust] the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the replaced equipment to determine an adjusted maintenance interval estimate.’ For example, an administrator might revise a planned maintenance schedule based on an ‘adjustment parameter,’ e.g. the particular time of day when maintenance staff are available. Applicant’s additional citations to the specification, while helpful, do not resolve this. Assuming, for the sake of argument, that the grouping under mental process does not apply, examiner contends that the claims could still be considered Certain Methods of Organizing Human Activity, where the methods involve “managing personal behavior or relationships or interactions between people” via determining a degree to which a maintenance interval estimate is adjusted or determining an adjusted maintenance schedule.
	On pages 14-17, applicant offers, with respect to Prong Two, after summarizing the analysis: 
Here, Applicant's originally-filed specification describes that there is a problem with unexpected failures of equipment that have serious consequences in which such "failure[s] may bring a whole production line to a halt." (See paragraphs [0003]-[0004] of the specification). In this regard, the specification explains "there is a need to timely replace or perform maintenance on equipment ... during an interval that will cause the least impact to production." (See id.). In this manner, the exemplary embodiments provide "adaptive preventive maintenance techniques" to "address this problem ... by ... iteratively refin[ing] a maintenance interval estimate." (paragraph [0020] of the specification) (emphasis added). 
As described in at least paragraph [0025] of the specification, "the adaptive preventive maintenance process ... may be performed iteratively to determine increasingly accurate time or other cumulative usage metric at which the equipment should be replaced or maintenance otherwise performed." (emphasis added). "The cyclical portions of the process may be repeated to adaptively refine the maintenance interval estimate 204." (See id.) (emphasis added). In contrast to the Office's assertions, that allege the claimed invention relates to mental processes, the human mind does not solely perform cyclical processes that are iterated to adaptively and inherently refine maintenance interval estimates.
MPEP § 2106, which guides the Examiner in such matters, indicates the following. "Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a)". (emphasis added). 
The Applicant's application indeed discloses exemplary non-limiting embodiments that provide an improvement in the functioning of a computer, an improvement to technology or a technical field. Applicant points out that the specification need only "describe the invention such that the improvement would be apparent to one of ordinary skill in the art,"4 which is the case here as pointed out below. 
For example, as at least described in paragraph [0030] of the specification, "one of the advancements observed in the present disclosure is that the maintenance interval estimate 204 ... inherently adapts to these or other changes affecting the equipment. This adaptability is realized, at least in part, by the iterative nature of the process." (emphasis added). Further, this is not a mere "Method of Organizing Human Activity" involving "managing personal behavior or relationships or interactions between people" as alleged by the Office in the Response to Arguments section on page 37 of the Office Action.
Paragraph [0050] of Applicant's specification also describes that "the maintenance interval estimate 204 may be adjusted over time towards a value that more accurately represents a time at which that particular equipment should be maintained and/or replaced." (emphasis added). This iterative adjustment process has a number of technical benefits in terms of both improved accuracy, improved time, and improved efficiency. 
For instance, by utilizing the iterative adjustment process of the claimed invention, a computing device of the exemplary embodiments may conserve processing resources by more quickly/efficiently determining a reasonably accurate maintenance interval estimate than would otherwise be the case. 
Accuracy is improved, for example, by "a running maintenance interval estimate ... be[ing] refined over multiple iterations to a theoretically ideal interval at which the equipment should be replaced." (paragraph [0089] of the specification). 
As known to those skilled in the art, increasing efficiency and increasing accuracy (e.g., by "iterat[ing] to determine increasingly accurate time" (see e.g., paragraph [0025] of the specification) and conserving processing resources indeed provide technical solutions to technical problems and indeed provides an improvement in the functioning of a computer and improvements to a technical field and such an iterative process is undoubtedly integrated into a practical application. 
As pointed out above, accuracy is improved, for example, by "a running maintenance interval estimate ... be[ing] refined over multiple iterations to a theoretically ideal interval at which the equipment should be replaced." (paragraph [0089] of the specification). 
As such, systems structured in accordance with various exemplary embodiments of the claimed invention provide specific, technical solutions to technical problems faced by some systems such as for example problems with unexpected failures of equipment. Accordingly, the claimed invention provides technological improvements to technological problems by improving time, improving accuracy and improving efficiency for a cumulative usage metric at which equipment should be replaced or maintenance otherwise performed. As such, the claims indeed recite features that provide an "integration into a practical application" under Step 2A and are therefore patent eligible under Section 101.

	However, examiner notes that at Step 2A Prong Two, the question being asked is whether the additional elements, alone or in combination, integrate the abstract idea into practical application. MPEP 2106.05(a) is quite clear: ‘It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.’ It appears that applicant is looking to the abstract idea to showcase an improvement to technology; however, even if applicant arrives at a novel maintenance determining process, which examiner does not concede, the improvement still resides with the abstract idea.
	As noted in the rejection above, the additional elements relating to the “computing system” and “sensors associated with the equipment” are recited at a high level of generality, where these generic computing elements are simply being used to apply the abstract idea. This does not integrate the abstract idea into practical application, as per MPEP 2106.05(f). Applicant’s own specification describes a generic computer in para. [0094]. The specific references to the “equipment” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), where the elements in combination are simply a generic computer that receive data from generic sensors. 
	For these reasons, examiner maintains that the claimed invention is directed to an abstract idea.
	Applicant continues on page 17, with respect to Step 2B:
	Even assuming arguendo the claims include an abstract idea (which the Applicant does not concede), the claims include significantly more than an abstract idea. 
The October 2019 Update to Subject Matter Eligibility Guidance, regarding Step 2B, indicates that elements recited in claims that provide significantly more than the recited judicial exception" are eligible. In addition, the October 2019 Update to Subject Matter Eligibility Guidance, regarding Step 2B indicates to consider in Step 2B whether "the claim, as a whole" recites an element that is "well-understood, routine, conventional activity in the relevant field."' 
In BASCOM Global Internet Services v. AT&TMobility LLC, the Federal Circuit found that while the claims recited generic computer components, "an inventive concept may be found in the non-conventional and non-generic arrangement of additional elements." 827 F.3d 1341 (Fed. Cir. 2016). On page 5 of the Office Action, the Office alleges that " the claim does not include additional elements that amounts to significantly more. Applicant respectfully disagrees and submits that the present claims recite non-conventional and non-generic arrangements of additional elements. For example, the assertions by the Office that the claims recite "no additional elements beyond the abstract idea" are mere opinion and are unsupported by any factual evidence whatsoever. 
Furthermore, as pointed out above, the claimed invention provides technological improvements to technological problems involving improving accuracy and improved efficiency for timing and/or a cumulative usage metric at which equipment should be replaced or maintenance otherwise performed in order to deal with problems associated with unexpected failures of equipment." In this regard, as described above, the claimed invention may conserve processing resources by more quickly/efficiently determining a reasonably accurate maintenance interval estimate than would otherwise be the case, which provides significantly more and indeed provides more than "additional elements relating to the computer system" alleged as a "generic computing element" by the Office on page 5 of the Office Action. 
Independent claim 15 recites similar, although not the same, features as independent claim 1. For at least the foregoing reasons, the rejection of claims 1-20 under 35 U.S.C. § 101 is traversed. Reconsideration and withdrawal are respectfully requested.

	To respond to applicant’s remarks, examiner revisits the central question of Step 2B: ‘does the claim recite additional elements that amount to significantly more than the judicial exception?’ Examiner notes that the analysis was conducted in accordance with MPEP 2106.06(II), which provides a framework to answer this question:
	Although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should:
Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two;
Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h):
Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant; and
Evaluate whether any additional element or combination of elements are other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, per MPEP § 2106.05(d).

In the context of the flowchart in MPEP § 2106, subsection III, Step 2B determines whether:
The claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) (Step 2B: NO) and thus is not eligible, warranting a rejection for lack of subject matter eligibility and concluding the eligibility analysis; or
The claim as a whole does amount to significantly more than the exception (there is an inventive concept in the claim) (Step 2B: YES), and thus is eligible at Pathway C, thereby concluding the eligibility analysis.

Here, as indicated by the bolded bullet points above, examiner has carried over the conclusions from Step 2A Prong Two and the considerations in MPEP 2106.05(f), (h). Specifically, examiner maintains that the additional element(s) relating to the “computing system” and “sensors associated with the equipment” are generic computing elements simply being used to apply the abstract idea. The specific references to the “equipment” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), where the elements in combination are simply a generic computer that receive data from generic sensors. This is distinct from BASCOM, which is referenced by applicant in the remarks, where it was decided that ‘an inventive concept may be found in the non-conventional and non-generic arrangement of additional elements.’ Applicant’s claims, which do not feature a non-conventional or non-generic arrangement of additional elements, are not comparable. 
Therefore, per the MPEP guidance, examiner maintains that the additional claim elements, alone and in combination, do not amount to significantly more. Hence, the claims are not patent eligible. 
	In summary, examiner has responded to all of applicant’s arguments and found them unpersuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
"A model for optimizing maintenance policy for power equipment,” which teaches: determining an optimal maintenance policy for power equipment {see Abstract}.
	Suzuki et al. (US 20150206104), which teaches: storing sensor data prior to a failure occurrence time, the stored sensor data being used for calculating maintenance periods {para. [0014]};
	Wingenter (US 20080172268), which teaches: preempting failures by replacing a life-limited component at or before its life limit is reached {para. [0066]};
	Ba (US 20140189440), which teaches: determining the predicted time of failure of a subsystem prior to said failure occurring {para. [0102]};
	Kuffner et al. (US 20150213417), which teaches: scheduling maintenance to be performed prior to a robotic device continuing to perform a task or function {para. [0106]};
	Taylor et al. (US 20190005465), which teaches: determining that a maintenance task is required and sending a maintenance request {para. [0079]}. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S. WASAFF/Patent Examiner, Art Unit 3689                                                                                                                                                                                                        11/18/22